Gilfillan, C. J.
The evidence was abundant to sustain a finding that, while the plaintiff continued to work for his father after he became of age, there was an agreement between them that the father should pay him for his work. Of course, from the fact alone that the son continued after he became of age, a member of the father’s family, working for him apparently as before he became of age, no agreement to pay him for his work would be implied, but the presumption would be that he worked for his support, as while a minor. But the evidence was sufficient to overcome that presumption, and justify a finding that there was an agreement to pay. All that could be required was that it was such as to reasonably satisfy the jury of the fact. It might be indirect or circumstantial; shown by the conduct or conversations of the parties, or admissions by the father.
The statement in the appellant’s second request to charge, that “the evidence must be clear, direct, and certain,” might have misled the jury to suppose that, to justify a finding that there was such an agreement, it must have been directly testified to by some witness who heard it made, and that part of the charge was objectionable. All there was unobjectionable in the request was in the court’s general charge, given clearly, explicitly, in much better terms than are contained in the request.
Order affirmed.
Vanderburgh, J., took no part in the decision.
(Opinion published 55 N. W. Rep. 602.)